DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/EP2017/065532 filed June 23, 2017, which claims foreign UNITED KINGDOM Document No. 1610961.3 filed June 23, 2016.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on June 1, 2021 in which Claims 2 and 22-29 are canceled and Claim 1 is amended to change the breadth of the claims.  Claims 1 and 3-21 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed June 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
Applicant's arguments, see page 1, 3rd paragraph of the Remarks, filed June 1, 2021, with respect to Claim 22 have been fully considered and are persuasive. The rejection of Claim 22 under 35 U.S.C. 102(a)(1) as being anticipated by Hepworth et al (WO 2014/147392 A1) has been withdrawn in view of the cancellation of Claim 22.
Applicant's arguments, see page 1, line 23 to page 2, line 2 of the Remarks, filed June 1, 2021, with respect to Claims 1-21 have been fully considered and are persuasive. The rejection of Claims 1-21 under 35 U.S.C. 103 as being unpatentable over Hepworth et al (WO 2014/147392 A1) in view of Dinand et al (US Patent No. 5,964,983) has been withdrawn in view of the amendment of Claim 1.
 
The following is a new ground or modified rejection necessitated by Applicants' amendment, filed on June 1, 2021, wherein the limitations in pending independent Claim 1 as amended now have been changed; Claims 3-21 depend from Claim 1.  The limitations in the amended claims have been changed and the breadth of Claim 1 has 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hepworth et al (WO 2014/147392 A1, provided with the IDS filed 7/24/2019) in view of Meldal et al (US Patent No. 8,796,362 B2) and Dinand et al (US Patent No. 5,964,983, provided with the IDS filed 7/24/2019).
Applicants claim a process for preparing cellulose-containing material, the process comprising the steps of: (i) contacting particles of plant material with a peroxide agent and water; (ii) allowing the mixture from step (i) to hydrate until the pH of the mixture is pH 4.5 or less; and (iii) homogenizing the mixture from step (ii) and isolating the cellulose containing material, and wherein the particles of plant material in step (i) have an average particle diameter of from 10 pm to 800 m.
The Hepworth et al publication (WO 2014/147392 A1) discloses in Example 1 thereof a process for making a cellulose-containing material comprising the following steps: contacting carrot particles having a diameter of less than 500 μm with water and hydrogen peroxide, allowing to hydrate until the pH is below 4.5 (see Figure 1, point starting at around 60 minutes) and homogenizing the resulting mixture. Also see page 15, 2nd paragraph of the Hepworth et al publication wherein a process discloses a particle size 200 μm or less.  Figure 1 further disclose viscosities of the cellulose particles at about 3500 cps at pH 4.5.  Figure 1 shows data from experiments plotted  viscosity as a function of time and pH as function of time.  Other viscosity values are further disclosed on page 11, 1-16, that cover the viscosity of 2000 to 5000 cps recited in instant Claims 18 and 19.  The Dimensions of the cellulose particles are disclosed on page 11, lines 32 and 33 that range from 10 to 70 μm or to 100 μm, which covers the particle size from 10 μm to 800 μm recited in instant Claims 1–5 and the 70 to 500 μm recited in instant Claim 21.  In regard to Claim 20 which recite carrying out the process in a continuous manner, in general, the applicable law is that it does not involve patentable invention to merely claim the operation of an old process on a continuous basis.  See, e.g., In re Lincoln, 126 F.2d 477, 478 (CCPA 1942) {“Merely operating the old process in a continuous manner is not seen to impart invention in the absence of a showing of unexpected beneficial results.”}  Accord, Ex Parte Beeber, 123 USPQ 221, 223 (Bd. App., 1959).
Applicants amended Claim 1 in the last Response to the previous Office Action by indicating at the end of Claim 1 that the plant material is "formed by comminuting plant material by grinding or milling in the absence of liquid‟.
However, the Meldal et al patent discloses a procedure for comminuting plant material that involve drying the plant material, dividing the plant material to smaller 
The instantly claimed process for preparing cellulose-containing material also differs from the process disclosed in the Hepworth et al publication by claiming neutralization of the cellulose material.  
The Dinand et al patent discloses a method for preparing microfibrillated cellulose that include washing the cellulose material with water until neutral filtrate was obtained (see Example 1, line 58 of column 9), which embraces the subject matter recited in instant Claims 15-17. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Hepworth et al publication with the teaching of the Meldal et al patent and the Dinand et al patent to reject the instant claims since each of the references disclose preparation of cellulose particulate material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the process of preparing cellulose containing particles from plant material disclosed in the Hepworth et al publication a dry comminuting step and neutralizing step in view of the recognition in the art, as suggested by Meldal et al patent and the Dinand et al patent, such steps would provide assistance for stabilizing the cellulose particulate material.
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623